COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00046-CR

EX PARTE

DAMIEN LAMONT DENNIS


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Motion To Withdraw Notice Of Appeal

And To Dismiss Appeal.” The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL. JJ.

      1
       See Tex. R. App. P. 47.4.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 20, 2014




                            2